323 S.W.3d 87 (2010)
Danny E. JOHNS, Respondent,
v.
Carol A. KUEBRICH-JOHNS, Appellant.
No. ED 94076.
Missouri Court of Appeals, Eastern District, Division One.
October 19, 2010.
Alan E. Freed, Bruce E. Friedman, St. Louis, MO, for Appellant.
Myia McKenna, St. Louis, MO, for Respondent.
Before ROY L. RICHTER, C.J., KENNETH M. ROMINES, J., and STEPHEN K. WILLCOX, Sp.J.

ORDER
PER CURIAM.
Carol Kuebrich-Johns appeals the trial court's decision denying her motion to amend the judgment in the dissolution of her marriage to Danny Johns. We presume the parties' familiarity with the facts and therefore need not recite them. We have reviewed the parties' briefs and the record on appeal and find no error.
An opinion would have no precedential value. The trial court's judgment is affirmed pursuant to Rule 84.16(b).